Opinion by Treat, C. J.: The appeal bond in this case is executed in the name of the appellant “by II. B. Montgomery, his attorney.” A motion is made to dismiss the appeal, because the authority of the attorney does not appear. The motion will be denied. The presumption here is that the clerk of the Circuit Court was satisfied of the right of the attorney to use the name of the appellant before he accepted the bond. This Court Vill not enquire into his authority until it is questioned by affidavit. Campbell vs. State Bank, 1 Scammon, 423. In this class of cases the Court will require the proof of the authority to be exhibited, on the filing of an affidavit, stating the belief of the appellee, or his attorney, that the bond was signed without legal authority- Motion denied.